Citation Nr: 0535255
Decision Date: 10/05/05	Archive Date: 01/12/06

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-10 920	)	DATE OCT 05 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an effective date earlier than July 9, 2004, for the award of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


 ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 1954.

This matter comes to the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2005, the veteran testified at a Board hearing at the RO.  

In September 2005, the Board advanced this case on the docket, based on the veterans advanced age, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Left ear hearing loss was not shown in service or for many years thereafter and the most probative evidence of record indicates that the veterans current left ear hearing loss is not causally related to his active service or any incident therein, but is the result of a post-service left acoustic neuroma.

2.  The veteran was separated from active service in March 1954.

3.  His original claim of service connection for defective hearing, which includes tinnitus, was received at the RO on February 6, 2003.





CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.306 (2004).

2.  The criteria for an effective date of February 6, 2003, for the award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has satisfied its duties to the veteran under the Veterans Claims Assistance Act of 2000 (VCAA).  In February 2003 and June 2005 letters, the RO notified the veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also advised the veteran to identify any additional information that he felt would support his claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  In this case, the veterans service medical records are on file and the RO obtained all available post-service VA and private medical records identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, the veteran has been afforded a VA medical examination in connection with his claim.  The examination report and its addendum provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


I.  Factual Background

The veterans service medical records are negative for complaints or findings of hearing loss or tinnitus.  At his March 1954 military discharge medical examination, the veterans hearing acuity was 15/15, bilaterally, on whispered and spoken voice testing.  The veteran denied a history of ear trouble.  

At a quadrennial physical performed in May 1958, the veterans hearing acuity was 15/15, bilaterally, on the whispered voice test.  The veteran denied a history of ear trouble.  

On February 6, 2003, VA received the veterans application for VA compensation benefits, seeking service connection for a hearing disability.  

In a March 2003 statement, the veteran indicated that he had sustained acoustic trauma in service during his three weeks on the rifle range with no hearing protection.  He also noted that he had worked as a supply clerk in service, receiving material for aircraft.  He indicated that he was around jet noise on a frequent basis and did not use hearing protection.  

In support of the veterans claim, the RO obtained an April 2003 audiometric test report from Jackson Hearing.  Although the report is uninterpreted, it appears to show decreased hearing acuity, bilaterally.  

In a June 2003 rating decision, the RO denied service connection for hearing loss and the veteran duly appealed.  

In support of the veterans appeal, the RO obtained additional private clinical records.  These records include an April 1975 letter from John J. Shea, M.D, who noted that the veteran had moderate high tone nerve type hearing loss in the left ear, which had been present for the last two years.  Dr. Shea indicated that the etiology of the veterans hearing loss was unknown.  He noted that the veteran had perfect hearing in his right ear.  

Subsequent clinical records show that the veteran was diagnosed as having a benign left acoustic neuroma in 1986.  It was noted that he had had a history of progressive left hearing loss over a period of 10 years.  A CT scan revealed a benign left acoustic neuroma, which had to be removed before damage was done to adjacent vital structures.  In August 1986, the veteran underwent a translabyrinthine craniectomy for removal of the left acoustic neuroma.  Post-operative records show that the veteran was seen in September 1986, at which time his symptoms were noted to include mild tinnitus.  

In a February 2004 letter, Dr. Shea indicated that the veteran was now profoundly deaf in the left ear after removal of the tumor which was on the left auditory nerve.  He also indicated that the veteran had a 45 percent right sensorineural hearing loss due, in part, to damage from noise exposure in the military.  

The veteran underwent VA medical examination in July 2004.  He reported that he worked on a flight line in service and had no post-service noise exposure.  The veteran indicated that he had undergone surgery to remove a left acoustic neuroma and noticed problems with hearing after that.  He indicated that he had had tinnitus dating back a long time.  Audiometric testing showed no hearing in the left ear and a mild to severe sensorineural hearing loss in the right ear.  After examining the veteran and reviewing the claims folder, the VA physician indicated that the etiology of the veterans tinnitus and right ear hearing loss was most likely due to jet aircraft noise in service, whereas he left ear hearing loss was most likely due to the acoustic neuroma.  

In a July 2004 rating decision, the RO granted service connection for right ear hearing loss and assigned an initial zero percent rating, effective February 6, 2003, the date of receipt of the veterans claim.  In addition, the RO granted service connection for tinnitus and assigned an initial 10 percent rating, effective July 9, 2004, the date of the VA medical examination noting a diagnosis of tinnitus.  

The veteran thereafter appealed the effective date assigned for the award of service connection for tinnitus.  He noted that he first experienced ringing in the ears in service and had experienced it continuously since that time.  

At his August 2005 hearing, the veteran testified that he had been exposed to noise from jet aircraft engines in service, with no hearing protection.  He indicated that his current hearing loss was related to that acoustic trauma.  With respect to his claim for an earlier effective date for the award of service connection for tinnitus, the veteran testified that it was his intention to include tinnitus when he filed his original claim for benefits in February 2003.  

II.  Service connection for left ear hearing loss.

Law and Regulations:  Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of war and certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385 (2004), which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

In claims for benefits, VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail).

Analysis:  In this case, the veteran claims that service connection for left ear hearing loss is warranted.  He notes that he was also exposed to jet engine noise in service and argues that his current left ear hearing loss is a result of that exposure to acoustic trauma.

As set forth above, however, the service medical records are negative for complaints or findings of hearing loss.  Moreover, the post-service medical records are negative for notations of left ear hearing loss for many years after service separation.  The first notation of left ear hearing loss is not until 1975, more than 20 years after the veterans separation from service.  

Moreover, the Board notes that the most probative evidence record shows that the veterans current left ear hearing loss is not causally related to his active service or any incident therein, including exposure to acoustic trauma.  Rather, the veterans left ear hearing loss has consistently been attributed to the post-service left acoustic neuroma, which was identified and surgically removed in 1986.  Indeed, in July 2004, a VA physician examined the veteran and reviewed the evidence of record and concluded that the veterans current left ear hearing loss was related to the acoustic neuroma, and not acoustic trauma from service.  

The Board assigns great weight and probative value to this opinion, as it was based on an examination of the veteran, as well as a full review of the claims folder, including the veterans service medical records.  The examiner also provided a rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  It is also noted that this opinion is not contracted by any other medical opinion of record.  

In fact, the only evidence which contradicts it is the opinion of the veteran.  While the Board has considered his lay assertions that his current left ear hearing loss is related to his military service, the Board must assign his assertions little probative weight.  There is no indication of record to indicate that the veteran has any specialized education, training, or experience on which to base his medical conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Earlier effective date for the award of service connection for tinnitus.

Law and Regulations:  In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

An effective date from the day following the date of separation from service is authorized only if the claim is received within one year from separation from service.  38 C.F.R. § 3.400(b)(2) (2004).  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2004).  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2004).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

Analysis:  In this case, the evidence shows that the veterans original claim of service connection for a hearing disability was received at the RO on February 6, 2003.  At his August 2005 hearing, the veteran testified that his claim of service connection for a hearing disability was intended to include both hearing loss and tinnitus.  

In light of the veterans credible hearing testimony, and liberally construing the claim, the Board finds that the February 6, 2003, application for service connection for a hearing disability included a claim of service connection for tinnitus.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA must liberally construe all documents filed by a claimant in order to determine what claims have been filed).

Obviously, this claim was received long after the veterans separation from service in March 1954.  There is no indication in the record that the veteran filed a claim of service connection for a hearing disability prior to February 6, 2003, nor does he so contend.  Under the criteria set forth above, therefore, an effective date of February 6, 2003, for the award of service connection for tinnitus is warranted.  There is no legal basis for an effective date earlier than February 6, 2003, for the award of service connection for tinnitus.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2004).


ORDER

Entitlement to service connection for left ear hearing loss is denied.

An effective date of February 6, 2003, for the award of service connection for tinnitus is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

